DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the closest prior art of record, Yun to US 2020/0350326, teaches a semiconductor device, comprising:
a first gate stack 130S arranged on a substrate 110 and including a plurality of first gate electrodes 132 and a plurality of first insulating layers 134 that are alternately arranged;
a second gate stack 135S arranged on the first gate stack 130S and including a plurality of second gate electrodes 136 and a plurality of second insulating layers 138 that are alternately arranged; and
a plurality of channel structures 150U/150L arranged in a plurality of channel holes 150HL/150HU, the plurality of channel holes 150HL/150HU penetrating the first gate stack 130S and the second gate stack 135S and being spaced apart from each other in a first direction X and a second direction Y that are parallel with a top surface of the substrate, wherein:

each of the plurality of channel holes 150HL/150HU includes a first channel hole portion 150HL penetrating the first gate stack 130S and a second channel hole portion 150HU penetrating the second gate stack 135S.
Yun, however, failed to teach or suggest that a ratio of a second width in the 
second direction to a first width in the first direction of a first channel hole upper end of the first channel hole portion is less than a ratio of a fourth width in the second direction to a third width in the first direction of a second channel hole upper end of the second channel hole portion.  In addition, there is no secondary reference being able to remedy the deficiencies of Yun with reasonable motivation.  

	In re claim 10, the closest prior art of record, Yun to US 2020/0350326, teaches a  semiconductor device, comprising:
a plurality of first gate electrodes 132 arranged on a substrate 110 and spaced apart from each other in a direction Z perpendicular to a top surface of the substrate 110;
a plurality of second gate electrodes 136 arranged on the plurality of first gate electrodes 1 32 and spaced apart from each other in a direction Z perpendicular to the top surface of the substrate 110;
a plurality of channel structures 150U/150L in a plurality of channel holes 150HL/150HU penetrating the plurality of first gate electrodes 132 and the plurality of second gate electrodes 136; and

a common source line region 180 extending in a first direction X parallel with the top surface of the substrate 110 on one side of the plurality of first gate electrodes 132 and the plurality of second gate electrodes 136, wherein:
each of the plurality of channel holes 150HL/150HU includes a first channel hole portion 150 HL penetrating the plurality of first gate electrodes 132, and a second channel hole portion 150HU penetrating the plurality of second gate electrodes 136. 
	Yun, however, failed to teach or suggest that a ratio of a second width in a second direction to a first width in the first direction of a first channel hole upper end of the first channel hole portion is less than a ratio of a fourth width in the second direction to a third width in the first direction of a second channel hole upper end of the second channel hole portion.  In addition, there is no secondary reference being able to remedy the deficiencies of Yun with reasonable motivation.  

	In re claim 15, the closest prior art of record, Yun to US 2020/0350326, teaches a semiconductor device, comprising:
a plurality of first gate electrodes 132 arranged on a substrate 110 and spaced apart from each other in a direction Z perpendicular to a top surface of the substrate 110;
a plurality of second gate electrodes 136 arranged on the plurality of first gate electrodes 132 and spaced apart from each other in a direction Z perpendicular to the top surface of the substrate 110;
a plurality of channel structures 150U/150L in a plurality of channel holes 150HL/150HU penetrating the plurality of first gate electrodes 132 and the plurality of second gate electrodes 136; and
a common source line 180 extending in a first direction X parallel with the top surface of the substrate 110 on one side of the plurality of first gate electrodes 132 and the plurality of second gate electrodes 136, wherein: the plurality of channel structures 150U/150L include a first horizontal cross-section at an identical level to that of an uppermost first gate electrode 132, and a second horizontal cross- section at an identical level to that of an uppermost second gate electrode 136.
	Yun, however, failed to teach or suggest that the first horizontal cross-section has an elliptical shape having a long axis in the first direction, and the second horizontal cross-section has an elliptical shape having a long axis in a second direction that is parallel with the top surface of the substrate and perpendicular to the first direction.  In addition, there is no secondary reference being able to remedy the deficiencies of Yun with reasonable motivation.  
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 12, 2022



/HSIEN MING LEE/